Carrie Hemmeter received the shares of stock upon which plaintiff is seeking to hold her for assessment liability solely as executrix of the will of her husband and in the course of administration of his estate. In the inventory of the estate, the defendant charged herself as executrix with the receipt of the stock. In her final account the stock did not appear as an asset of the estate but the account did show that the debts of the estate exactly equalled the assets. Defendant filed her petition for allowance of final account and assignment of residue. There was no residue to be assigned, and defendant knew this to be the fact at the time she filed her petition. Reference therein to "residue" was probably due to the use of a printed form; but under the circumstances, it was meaningless. Defendant never accepted the stock, *Page 550 
except insofar as she might be said to have done so as executrix. She received nothing whatever out of the estate except her widow's allowance. Even if the assessment had been filed and allowed as a claim against the estate, it would have been subject to prior payment of the widow's allowance. She took nothing except that to which she was entitled by statute. No act of hers resulted in disadvantage to any creditor. Our holdings in Lawrence v. DeBoer, 273 Mich. 172, and Schutz v.Read, 284 Mich. 548, were based upon equitable considerations, and held that a party could not accept assets from an estate with knowledge or reason to believe that his conduct would result in placing such assets beyond the reach of an impending stock assessment. A widow's allowance is not, in any event, within the reach of such an assessment. It would be most inequitable to subject defendant to liability for stock assessments in the instant case. If she had received anything from the estate except that to which she was entitled by statute, there would be a basis for such liability. What happened to the stock is a mystery, and there is no intimation of its solution in the record. It may have been that the stock was sold by the executrix and the funds used to pay expenses of the estate; but this would not subject defendant to individual liability. The burden of proof was upon plaintiff to show that defendant received the stock or accepted it in her individual capacity, in order to charge her with liability for the stock assessment. No such proof having been adduced, the decree against defendant should be reversed, with costs to defendant. *Page 551